


110 HR 3197 IH: School Building Enhancement

U.S. House of Representatives
2007-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3197
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2007
			Mr. Holt (for
			 himself, Mr. Hare,
			 Mr. Hinchey,
			 Mr. Lewis of Georgia,
			 Mr. Grijalva,
			 Ms. Lee, Mr. Cohen, Mr. Van
			 Hollen, Mr. Higgins,
			 Mr. Hall of New York,
			 Mrs. Capps,
			 Mr. Berman,
			 Mr. Ellison, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To provide for grants from the Secretary of Education to
		  State and local educational agencies for EnergySmart schools and Energy Star
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 School Building Enhancement
			 Act.
		2.Grant
			 programThe Secretary of
			 Education may provide grants—
			(1)to State educational agencies and local
			 educational agencies for providing intensive technical assistance for, and
			 assisting the implementation of, the EnergySmart Schools Program of the
			 Department of Energy and the Energy Star for K–12 School Districts program of
			 the Environmental Protection Agency;
			(2)to local
			 educational agencies that become partners through the Energy Star for K–12
			 School Districts program of the Environmental Protection Agency; and
			(3)to State educational agencies for use in the development of State-level school
			 energy efficiency quality plans, in partnership with the Department of Energy,
			 including—
				(A)standards for
			 school building design, construction, and renovation; and
				(B)proposals for the
			 systematic improvement (including benchmarks and timelines) of environmental
			 conditions in and around schools throughout the State, including—
					(i)environmentally
			 preferable purchasing of products for instruction and maintenance;
					(ii)increasing the
			 use of alternative energy fuels in school buses; and
					(iii)maximization of
			 transportation choices for students, staff, and other members of the
			 community.
					3.Federal
			 shareThe Federal share of the
			 cost of a project or activity carried out using funds from a grant under this
			 Act shall not exceed 90 percent.
		4.Grant
			 priorityIn providing grants
			 under section 2(1), the Secretary of Education shall give priority to projects
			 to provide assistance to school districts that have a demonstrated need for
			 energy efficiency improvement.
		5.DefinitionFor purposes of this Act, the terms
			 State educational agency and local educational
			 agency have the meanings given those terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
		6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Education to carry out this
			 Act $10,000,000 for the period encompassing fiscal years 2008 through
			 2013.
		
